DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/16/21 has been considered.
Allowable Subject Matter
Claims 1-3, 6-8, 10 and 12-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-an electric motor having a rotor having a plurality of permanent magnets and a first gear arranged on an inner surface of the rotor; a stator having a plurality of electromagnetic coils wound around sections of the rotor; a shaft arranged to be rotatably supported in the motor, the shaft having a second gear arranged on an outer surface of the shaft; at least one rotary gear member arranged in a space between the first and second gears, wherein the at least one rotary gear member is in meshing engagement with the first and second gears, wherein when current passes through at least one coil of the plurality of coils, a magnetic field is generated to cause the rotor to rotate, thereby transferring torque to the shaft through meshing between the first gear and the at least one rotary gear, and meshing between the second gear and the at least one rotary gear, wherein a number of the permanent magnets is the same as a number of the coils, the permanent magnets are evenly spaced apart in a circumferential manner, the coils are evenly spaced apart in a circumferential manner, and wherein the rotor further has a plurality of non-magnetic sections positioned between the plurality of permanent magnets, and a non-magnetic layer arranged between the at least one permanent magnet and the first gear, such that the plurality of permanent magnets and the plurality of non-magnetic sections form an outermost layer of the rotor and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The prior art cited in the CN office action has been considered, however, the claims as recited is allowable over the Scheffer art for the same reasons as disclosed in the reasons for allowance (same art used in previous US office action).
-The prior art cited in the EU office action has been considered, however, it wouldn’t be obvious to add a non-magnetic layer between the permanent magnet and first gear as recited based on the GB 2521653A art because the rotor designs of the Scheffer and GB arts are designed differently which would have the non-magnetic layer disposed at a different position on the rotor in the Scheffer art based on current design of GB art, (same applies to other art cited in the office actions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 27, 2021